PER CURIAM.
In each of the foregoing cases there was an appeal from.a judgment of the district court — either of the county of Big -Stone or.' that of Traverse county — and each case was submitted to.this court upon the record herein and the briefs in the case of O'Connor v. Gertgens, *29485 Minn. 481, 89 N. W. 866. The questions presented for our decision in these cases are substantially the same as those decided in the case cited. We therefore hold, following that case, that the judgment in each of these cases must be affirmed. Ret final judgment herein be so entered, but without statutory costs.
Judgments affirmed.